                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 18-cr-20599
                                                   Hon. Matthew F. Leitman
v.

DEANGELO MONTEZ TALTON,

     Defendant
__________________________________________________________________/

             OPINION AND ORDER DENYING DEFENDANT’S
                  MOTION TO SUPPRESS (ECF No. 9)

      On August 6, 2018, two private security guards stopped Defendant Deangelo

Talton, seized a firearm from him, and turned the firearm over to police. Talton is

now charged with being a felon in possession of a firearm. (See Indictment, ECF No.

1.) Talton has moved to suppress the firearm on the ground that the guards seized it

in violation of the Fourth Amendment. (See Mot. to Suppress, ECF No. 9.) Because

the Fourth Amendment does not apply to the seizure by the private security guards,

Talton’s motion is DENIED.

                              I.   FINDINGS OF FACT

      The Court held an evidentiary hearing on Talton’s motion to suppress. Based

upon the testimony and other evidence presented at the hearing, the Court makes the

following findings of fact:



                                         1
      1.     Evergreen Regency Townhomes (“Evergreen”) is an apartment

complex in Flint, Michigan with more than 300 units. (See Mot. to Suppress H’rg

Tr. at 21, ECF No. 19, PageID.126.1)

      2.     Evergreen is a “high crime area.” (Id. at 28:19–25, PageID.133.) The

common offenses at Evergreen involve drugs, guns, prostitution, and gang activity.

(See id. at 28:19–30:1, PageID.133–35.)

      3.     Hi-Tech Protection (“Hi-Tech”) is a private security guard agency. (See

License, ECF No. 15-3.) It is owned by Timothy Johnson. (See Mot. to Suppress

Hr’g Tr. at 161:11–12, ECF No. 19, PageID.266.)

      4.     Hi-Tech operates under a Security Guard Agency License (the

“License”) issued by Michigan’s Corporations, Securities and Commercial

Licensing Bureau (the “Bureau”) – an entity within Michigan’s Department of

Licensing and Regulatory Affairs. (See License, ECF No. 15-3.) The License is

issued in the name of Hi-Tech and Johnson. (See id.) The Bureau issued the License

to Hi-Tech and Johnson pursuant to Michigan’s Private Security Business and

Security Alarm Act, Mich. Comp. Laws §§ 338.1051, et seq.




1
  While the Court has provided citations to certain portions of the evidentiary hearing
transcript following some of the findings made above, the Court does not mean to
imply that the cited evidence is the sole evidence supporting each finding. The Court
has made the findings based upon the totality of the evidence presented by both
parties at the hearing.

                                          2
      5.      Hi-Tech’s security guards are organized in quasi-military ranks, similar

to a police department. (See Mot. to Suppress Hr’g Tr. at 60:7–11, ECF No. 19,

PageID.165.)

      6.      In August 2006, Evergreen entered into a contract with Hi-Tech (the

“Contract”). (See Contract, ECF No. 15-4.) At that time, Johnson was a sergeant

with the Flint Police Department. (See id. at PageID.96.)

      7.      The Contract called for Hi-Tech to provide “patrolling and law

enforcement services” for Evergreen. (See id.) For purposes of Talton’s motion to

suppress, the relevant provisions of the Contract are as follows:

       “Patrol officers to be armed and in uniform at all times.” (Id. ¶ 1.)

       “Carried equipment to include all such devices and tools customary of a
           law enforcement officer (i.e. sidearm, handcuffs, radio, etc.).” (Id.)

       “All officers will carry one or more communication devices to ensure
           direct communication with site management and outside law enforcement
           agencies (i.e. local fire and police, emergency medical service, etc.).” (Id.)

       “Patrol officers to provide crime prevention services to management and
           tenants alike; make arrests of criminals caught committing crimes on
           property; respond to emergency situations and dispatch emergency
           services as needed; and be available to provide testimony against residents
           for criminal offenses or disturbances relevant in the course of related
           eviction proceedings. Patrol officers to be proactive in [] enforcement of
           narcotics and trespassing.” (Id. ¶ 4.)



                                            3
       Johnson “will serve as the primary contact and security coordinator with
           [Evergreen] and will be personally active in patrols (minimum of 5 hours
           per week), timely incident responses and follow-up investigations, and
           other required actions of this contract.” (Id. ¶ 3.)

       “A fee of $1,400.00 per month will be paid to cover [Hi-Tech’s] expenses
           associated with Sgt. Johnson’s personal involvement in patrols of the
           property and attendance at the weekly meeting, performing resident
           background screening checks, confirmation of [Evergreen’s] ‘911’ call
           volumes, and other similar special projects. Fee subject to cancellation
           should [Evergreen] feel[] Johnson is not personally involved in performing
           the above additional duties.” (Id. ¶ 10(c), PageID.98; emphasis in
           original.)

      8.      Pursuant to the Contract, Hi-Tech has been providing security services

to Evergreen since August 28, 2006. (See id. at PageID.96.) Hi-Tech was providing

such services on August 6, 2018. By that time, Johnson had become the chief of the

Flint Police Department. (See Mot. to Suppress Hr’g Tr. at 161:13–14, ECF No. 19,

PageID.266.)

      9.      While on duty at Evergreen, Hi-Tech security guards do not have the

ability to run a Law Enforcement Information Network (LEIN) check on suspects,

are not allowed to place suspects in their vehicle for transport to a police facility, are

not permitted to write tickets for civil infractions, and cannot bring criminal charges

against suspects. (See id. at 31, PageID.136.)




                                            4
      10.   When Hi-Tech security guards encounter a suspect in possession of a

weapon or contraband, their general procedure is to confiscate the item, detain the

suspect, and call the Flint Police Department to come to Evergreen to take custody

of the suspect. (See id. at 31–33, PageID.136–39.)

      11.   Hi-Tech’s guards contact the Flint Police Department by calling 911 on

their personal cell phones. (See id. at 32:1–6, 63:1–5, PageID.137, 168.) The guards

do not have a seven-digit direct-access telephone number for any person or unit at

the Flint Police Department. (See id. at 32:7–9, PageID.137.) And the two-way

radios carried by Hi-Tech security guards do not connect to the Flint Police

Department. (See id. at 62:10–16, PageID.167.) At times, law enforcement officers

from the Genesee County Sheriff’s Department and/or the Michigan State Police

will respond to 911 calls placed by Hi-Tech security guards. (See id. at 32:13–20,

PageID.137.)

      12.   Once Hi-Tech security guards turn a suspect over to the police, the

matter is out of their hands. (See id. at 33:17–19, PageID.138.) Hi-Tech’s guards do

not make decisions about whether to seek charges and/or prosecute a suspect. (See

id. at 120:6–9, 139:16–22, PageID.225, 244.)

      13.   Edward Smith and DeShawn Perry are private security guards

employed by Hi-Tech. (See id. at 8:21, 103:13, ECF No. 19, PageID.113, 208.) On




                                         5
August 6, 2018, Smith was a lieutenant with Hi-Tech. (See id. at 11:25, PageID.116.)

Perry held the rank of sergeant. (See id. at 136:10–12, PageID.241.)

      14.    Neither Smith nor Perry holds any type of security services license. (See

id. at 93:1–7, PageID.198.) Instead, both work under the Security Guard Agency

License that was issued to Hi-Tech and Johnson. (See id. at 58:5–7, PageID.163.)

      15.    Both Smith and Perry are licensed to carry a concealed firearm. (See id.

at 10:17–11:12, 106:7–12; PageID.115–16, 211.)

      16.    On August 6, 2018, Smith and Perry were patrolling Evergreen. (See

id. at 140:9–11, PageID.245.)      Both guards were in their Hi-Tech uniforms:

company-issued black pants and shirts with patches that identified them as security

guards. (See id. at 10:4–5, 61:22–23, PageID.115, 166.) Both guards wore a duty

belt that contained their privately-owned firearms, pepper spray, and handcuffs. (See

id. at 9:24, 105:13, PageID.114, 210.) The guards also carried a two-way radio,

which was supplied by Hi-Tech. (See id. at 10:10–13, 62:10–11, PageID.115, 167.)

      17.    On the afternoon of August 6th, Smith and Perry were drawn toward an

argument that Talton appeared to be having with another man. (See id. at 37:18–

40:3, PageID.142–45.) The guards recognized Talton, who was not an Evergreen

resident, because Talton’s “girlfriend had an apartment out there,” and Talton hung

“out on the property.” (Id. at 34:5–6, PageID.139.)




                                          6
      18.    Smith and Perry heard the other man tell Talton, “Go put that

motherfucker down,” and, “You might as well kill me. You should have blew me.”

(Id. at 40:3, 123:19–20, PageID.142, 228.) Talton then walked quickly toward the

Evergreen front gate. (See id. at 40:9–10, 40: 25, PageID.142.) The officers saw

Talton holding his pockets in a manner that suggested to them that “he had

something in them.” (Id. at 125:12–13, PageID.230; see also 41:20–21, 80:11–12,

PageID.146, 185.) Based on these observations, Smith concluded that Talton might

have a gun. (See id. at 40:7, PageID.142.)

      19.    Smith and Perry followed Talton as Talton passed by one of the

apartment buildings within Evergreen. (See id. at 42:19–20, PageID.147.) The two

guards separated when Smith “told Perry to go around one side of [the] building and

I will go around the other side of the building.” (Id. at 43:1–3, PageID.148.) Smith

then encountered Talton and saw the butt end of a 30-round magazine “sticking out

[of Talton’s] pocket.” (Id. at 43:17, PageID.148.) Smith says he also saw a bulge in

Talton’s other pocket.2 (See id. at 44:11, PageID.149.)


2
  Talton contests the guards’ version of events. According to Talton, two other men
– who he identifies as Casey and 4G – were arguing. Talton says that he interceded
in the argument once 4G pulled a gun on Casey. Talton then took the firearm and
walked away so that he could return the gun to 4G outside of Evergreen’s property
(and away from the Hi-Tech security guards). (See Mot. to Suppress Hr’g Tr. at 188–
93, ECF No. 19, PageID.293–98.) Talton also says that he did not position his hands
near his pockets in a suspicious manner and that neither the gun nor the ammunition
could be seen in his pockets. (See id. at 194, 198, PageID.299, 303.) Given the
Court’s decision that the Fourth Amendment does not apply to the guards’ actions

                                         7
      20.    Smith drew his firearm, pointed it at Talton, and told Talton to stay still

and put his hands up. (Id. at 45:16–19, 86:23–87:5, PageID.150, 191–92.) Talton

complied. (See id. at 20–21, 87:6–7, PageID.150, 192.) Perry then turned a corner,

came upon Smith pointing his firearm at Talton, and drew his own weapon. (See id.

at 128:1–6, PageID.233.)

      21.    Smith and Perry grabbed Talton’s arms, holstered their weapons, and

conducted a pat-down search of Talton. (See id. at 46:2–15, PageID.151.) Perry

found a loaded firearm in one of Talton’s pockets. (See id. at 129:6–11, 129:23–24,

PageID.234.) Smith found a thirty-round magazine in another of Talton’s pockets.3

(See id. at 46:17–21, PageID.151.)

      22.    After the guards found the gun and the magazine, Smith handcuffed

Talton and walked Talton toward the Hi-Tech guard shack. (See id. at 48:11–12,

130:6–14, PageID.153, 235.) At the same time, Perry secured the firearm and the

magazine and locked these items in the Hi-Tech guard shack. (See id. at 48:11–12,

130:6–14, PageID.153, 235.)




here, the Court does not need to resolve – and does not resolve – these factual
disputes bearing on the basis for the guards’ stop of Talton.
3
  Perry’s report, written hours after the incident, suggested that the guards found the
firearm and the magazine in the same pocket. At the evidentiary hearing, however,
Perry clarified that the guards found the firearm and the magazine in different
pockets on Talton. (See Mot. to Suppress Hr’g Tr. at 131, ECF No. 19, PageID.236.)

                                           8
      23.    Smith then observed about fifty to eighty people watching a fight break

out between two men. (See id. at 49:6–24, PageID.154.) Smith went to control the

crowd, leaving Talton with Perry. (See id. at 49:6–8, PageID.154.)

      24.    As Perry stood with Talton, Perry used his personal cell phone to call

911 and ask the Flint police to come to Evergreen to deal with Talton. (See id. at

132:24–134:10, PageID.237–39.)

      25.    After Perry called 911, he became concerned about the fight that Smith

was attempting to break up. Perry then left Talton alone by the Hi-Tech guard shack

and went to help Smith control the fight. (See id. at 50:5–9, PageID.155.)

      26.    While Smith and Perry were addressing the fight, Talton left the guard

shack. Smith and Perry discovered that Talton had fled once they returned to the

shack after dealing with the fight. (See id. at 50:11–15, PageID.155.)

      27.    The Flint police eventually arrived at Evergreen. At that point, Smith

and Perry gave the officers the gun they had seized from Talton, and they also

provided the officers with a physical description of Talton. (See id. at 50:23–51:4,

PageID.155–56.) Smith, Perry, and the police officers then searched the Evergreen

complex for Talton. (See id. at 51:9–10, PageID.156.) The search was unsuccessful.

      28.    Smith learned of Talton’s whereabouts later that night, and he called

the Flint police so that officers could come and arrest Talton. (See 92:2–11,




                                         9
PageID.197.) The police returned to Evergreen and, with Smith and Perry’s help,

arrested Talton. (See id.)

                             II.   LEGAL ANALYSIS

      Talton moves to suppress the firearm that Smith and Perry found in his pocket.

(See Mot. to Suppress, ECF No. 9, PageID.36.) Talton argues that Smith and Perry

violated the Fourth Amendment when they stopped him, searched him, and seized

the firearm.4 (See id.)

      In resolving Talton’s motion, the Court must first determine whether the

Fourth Amendment applies to the conduct of Smith and Perry. That Amendment

“proscribes only governmental action and does not apply to a search or seizure, even

an unreasonable one, conducted by a private individual not acting as an agent of the

government or with the participation or knowledge of any governmental official.”

United States v. Lambert, 771 F.2d 83, 89 (6th Cir. 1985). Talton bears the burden

to demonstrate that Smith and Perry’s search and seizure was “governmental action”

rather than conduct by “private individual[s].” Id.; see also United States v.

Freeland, 562 F.2d 383, 385 (6th Cir. 1977); United States v. Day, 591 F.3d 679,

683 (4th Cir. 2010). He has not carried that burden.



4
  Because the Court holds that Smith and Perry were not state actors, and therefore
the Fourth Amendment does not apply to their search and seizure of Talton, the Court
declines to reach whether Smith and Perry’s actions were supported by reasonable
suspicion and/or probable cause.

                                        10
                                          A

      Talton first argues that the conduct by Smith and Perry was governmental

action because Smith and Perry acted as agents of the Flint police. (Def.’s Supp. Br.,

ECF No. 22, PageID.347–49.) The Court respectfully disagrees.

      A private actor who conducts a search or seizure may be deemed an agent of

the police only where two circumstances are present: “First, the police must have

instigated, encouraged or participated in the [individual’s] search. Second, the

individual must have engaged in the search with the intent of assisting the police in

their investigative efforts.” Lambert, 771 F.2d at 89; see also United States v.

Hardin, 539 F.3d 404, 418 (6th Cir. 2008) (“The critical factors are: (1) the

government’s knowledge or acquiescence, and (2) the intent of the party performing

the search.” (quotations omitted)).

      Talton has not shown that either circumstance existed in connection with the

stop and seizure by Smith and Perry. Talton has not identified any evidence that the

Flint police knew about or encouraged the stop and search of Talton. Indeed, Talton

has not pointed to any proof that Smith and Perry communicated about him (and/or

coordinated) with the Flint Police Department prior to initiating the stop and

conducting the search. Nor has Talton demonstrated that Smith and Perry intended

to “assist[] police in their investigative efforts” when they stopped and searched

Talton. In fact, there were no “investigative efforts” by police at the time Smith and



                                         11
Perry stopped Talton. And Talton has not persuaded the Court that when the guards

stopped him, they were focused on assisting the police in the enforcement of the

criminal laws of the State of Michigan. For all of these reasons, Talton has not

demonstrated that Smith and Perry were agents of the Flint Police Department when

they stopped and searched Talton.

      Talton counters that the Flint Police Department knew about and acquiesced

in Hi-Tech’s actions because “[t]he Flint police were clearly aware that the guards

were arresting people and seizing evidence.” (Def.’s Supp. Br., ECF No. 22,

PageID.347.) But Talton has not cited any authority for the proposition that a police

department’s general understanding that security guards may be making arrests and

conducting searches rises to the level of acquiescence or knowledge sufficient to

make the guards agents of the police under the Lambert line of cases.

      Talton also highlights that the owner of Hi-Tech, Timothy Johnson, was the

Chief of Police in Flint at the time of the stop and seizure and was required under

the Contract to personally participate in at least some security patrols at Evergreen.

(See id. at PageID.347–48.) But on this record, the Court cannot conclude that

Johnson was providing services to Evergreen in his official capacity. Nor can the

Court conclude that Johnson ever used his official capacity to share information

between the Flint police and Hi-Tech guards or to coordinate the activities of the

Flint police and Hi-Tech guards. Simply put, Talton has not presented sufficient



                                         12
evidence to establish that Johnson’s dual role as Chief of Police and owner of Hi-

Tech converted the conduct by Smith and Perry into governmental action.

      Furthermore, the case that Talton cites in support of his argument, Hardin,

539 F.3d 404, is distinguishable. In Hardin, the Sixth Circuit held that an apartment

manager acted as a government agent when the manager – at the behest of the police

– entered an apartment, identified the defendant, and told the police that the

defendant was in the apartment. See 539 F.3d at 417. According to the court,

“because the officers urged the apartment manager to investigate and enter the

apartment, and the manager, independent of his interaction with the officers, had no

reason or duty to enter the apartment, we hold that the manager was acting as an

agent of the government.” Id. at 420. Here, unlike in Hardin, Smith and Perry did

not stop and search Talton at the behest or urging of the police.

      The facts of this case are closer to those in Lambert, supra, in which the Sixth

Circuit held that a housekeeper was not an agent of law enforcement. In Lambert, a

defendant’s housekeeper brought evidence of the defendant’s drug use and

transactions to the FBI. 771 F.2d at 86. Although the FBI paid for some of the

housekeeper’s expenses, the FBI agents “never instructed or encouraged [the

defendant’s private housekeeper] to take items from [the defendant’s] home.” Id. at

86, 89. The defendant argued that the evidence should have been suppressed because

the housekeeper acted as an agent for the FBI. Id. at 89. The Sixth Circuit rejected



                                         13
that argument. The court reasoned that the evidence should not be suppressed

“simply because [the housekeeper] brought the seized items to the FBI.” Id. Rather,

the housekepeer’s search was “a private search and, therefore, not within the purview

of the Fourth Amendment” because the FBI did not “instigate[], encourage[], or

participate[] in her searches.” Id.

      Here, as in Lambert, the lack of police encouragement demonstrates that

Smith and Perry’s search was a private search that was not subject to the Fourth

Amendment. Smith and Perry therefore were not acting as agents of the Flint Police

Department such that the evidence they recovered should be suppressed.

                                           B

      Alternatively, Talton argues that Smith and Perry were governmental actors

under the “public function” or the “nexus” tests, which courts use to determine if an

individual was acting “under color of state law” for § 1983 purposes. See Romanski

v. Detroit Entm’t, L.L.C., 428 F.3d 629, 636 (6th Cir. 2005). Again, the Court

respectfully disagrees.

                                           1

      Talton has failed to prove that Smith and Perry were state actors under the

public function test because he has not presented evidence that the guards were

performing a function that is traditionally reserved to the state.




                                          14
      “Under the public function test, a private entity is said to be performing a

public function if it is exercising powers traditionally reserved to the state, such as

holding elections, taking private property under the eminent domain power, or

operating a company-owned town.” Id. With respect to whether a private security

guard qualifies as a governmental actor under the public function test, “a line . . . has

been drawn in the case law. The line divides cases in which a [security guard]

exercises a power traditionally reserved to the state, but not exclusively reserved to

it, e.g., the common law shopkeeper’s privilege, from cases in which a [security

guard] exercises a power exclusively reserved to the state, e.g., the police power.”

Id. at 637. “Where private security guards are endowed by law with plenary police

powers such that they are de facto police officers, they may qualify as state actors

under the public function test.” Id. But, in cases where “the private [guards] have

some police-like powers but not plenary police authority,” including “cases in which

a private institution’s security employees have been dispatched to protect the

institution’s interests or enforce its policies,” the guards likely will not be state

actors. Id. at 637–38.

      Talton argues that Smith and Perrry were performing a public function

because state law authorized them to arrest Talton for committing a felony in their




                                           15
presence.5 (Def.’s Supp. Br., ECF No. 22, PageID.350.) The state law to which

Talton refers is Mich. Comp. Laws § 764.16(a),6 the Michigan statute that authorizes

every citizen to make an arrest for a felony committed in his presence.7 (Id. at


5
 Carrying a concealed weapon without a license is a felony under Michigan law.
See Mich. Comp. Laws § 750.227.
6
 The statute provides, in part: “A private person may make an arrest . . . for a felony
committed in the private person’s presence.” Mich. Comp. Laws § 764.16.
7
  Talton’s argument relies in part on People v. Eastway, 241 N.W.2d 249 (Mich. Ct.
App. 1976). (See Def.’s Supp. Br., ECF No. 22, PageID.251–52.) In Eastway, the
Michigan Court of Appeals suggested that any private security guard may be subject
to the Fourth Amendment:
          We are inclined to agree with defendant that his constitutional
          rights of due process and freedom from unreasonable searches
          and seizures should be no less when arrested or searched by a
          private security guard with police powers than when he is
          arrested or searched by a public police officer. The degree to
          which private security guards today supplement public police
          protection and the fact that they are permitted to carry deadly
          weapons and exercise broad powers of arrest, supports the
          argument that their conduct should be subject to the same
          limitations as public officers. There is ample authority for the
          proposition that the exclusionary rule does and should apply to
          evidence discovered as the result of an unreasonable search and
          seizure conducted by private security guards. We need not reach
          that question, however, as the search and seizure complained of
          in this case was not unreasonable.
241 N.W.2d at 250. But the Michigan Court of Appeals later distinguished this
language as dicta and “specifically decline[d] to follow its result or reasoning.”
People v. Holloway, 267 N.W.2d 454, 456 (Mich. Ct. App. 1978). That court has
since noted that “the relevant discussion in Eastway was rejected by Holloway.”
People v. Lotta, No. 214799, 2000 WL 33385383, at *2 n.2 (Mich. Ct. App. 2000).
In any event, with respect to the Fourth Amendment question presented in this case,
this Court is bound by the Sixth Circuit’s controlling decisions in Romanski and
Lindsey, not by any arguably contrary language in Eastway.

                                          16
PageID.352–53.) But the Sixth Circuit has squarely held that a private security

guard does not perform a public function where, as Talton highlights here, the guard

merely exercises a power “possessed by ordinary citizens.” Lindsey v. Detroit

Entm’t, LLC, 484 F.3d 824, 831 (6th Cir. 2007) (holding that a private security guard

was not a state actor where plaintiff failed to “point to any powers above and beyond

those possessed by ordinary citizens that the state of Michigan had delegated to

Defendant’s unlicensed security personnel at the time of Plaintiffs’ arrests”); see

also United States v. Brooks, No. 13-cr-00017, 2014 WL 413933, at *12 (M.D.

Tenn. 2014) (holding that private security guards were not state actors, in part

because “under Tennessee law, certain arrest powers, including the authority to

arrest another person for committing a crime in that person’s presence, are not

exclusively reserved to public peace officers – and it is those nonexclusive police

powers that private security guards may exercise” (emphasis in original)).

      Smith and Perry’s limited power to arrest for a felony committed in their

presence – just like every other Michigan citizen – stands in sharp contrast to the

type of plenary arrest powers that can elevate a private security guard to a state actor.

The Sixth Circuit’s decision in Romanski is instructive in this regard. In Romanski,

a casino’s private security police were licensed by the Michigan State Police as




                                           17
“private security officers” under Mich. Comp. Laws § 338.1079.8 Under that statute,

the holder of a “private security officer” license has “plenary arrest authority,”

including “the authority to arrest a person without a warrant as set forth for public

peace officers.” 428 F.3d at 638 (quoting Mich. Comp. Laws § 338.1080). The Sixth

Circuit held that the casino private security officers were state actors when they made

an arrest because “the plenary arrest power enjoyed by private security police

officers licensed pursuant to M.C.L. § 338.1079 is a power traditionally reserved to

the state alone.” Id.; see also Durante v. Fairline Town Ctr., 201 F. App’x 338, 342

(6th Cir. 2006) (“Crucial to [the Sixth Circuit’s] decision [in Romanski] was the fact

that the officers were licensed under M.C.L. § 338.1079.”).

      Here, as noted above, Smith and Perry were not licensed as “private security

officers” and thus did not enjoy plenary arrest powers under the statute that created

that license. Indeed, Smith and Perry did not hold any license at all. And while Hi-

Tech did hold a license, it was not one issued under the “private security officer”

statute, and it did not imbue Hi-Tech or any of its employees with plenary arrest

powers. Thus, Smith and Perry did not hold (nor act under) a license that granted

them the type of arrest powers that would have converted their otherwise private

conduct into state action. See Lindsey, 484 F.3d at 831 (“Because Plaintiffs cannot


8
 The Michigan State Police administer the licensing of private security police. See
Mich. Comp. Laws § 338.1079(1) (“The licensure of private security police . . . shall
be administered by the department of state police.”).

                                          18
demonstrate that Defendant’s security personnel were licensed [as private security

officers] under Mich. Comp. Laws § 338.1079, they cannot show that Defendant

engaged in action attributable to the state.”).

                                            2

       Talton also has not proved that Hi-Tech’s relationship with the Flint police

satisfies the nexus test.

       A party seeking to establish state action under the nexus test “must

demonstrate that there is a sufficiently close nexus between the government and the

private party’s conduct so that the conduct may be fairly attributed to the state itself.”

Chapman v. Higbee Co., 319 F.3d 825, 834 (6th Cir. 2003). “The nexus can be

established with evidence of a customary or preexisting arrangement between the

government and the private actor.” Durante, 201 F. App’x at 344.

       Talton has not shown that there was such a close nexus between Hi-Tech and

the Flint Police Department that Smith and Perry’s conduct may be fairly attributed

to the government. He has not pointed to evidence of an “arrangement” between the

two entities. And the evidence presented at the hearing did not suggest the existence

of such an arrangement. Instead, the evidence showed that the Flint police would

simply respond to Evergreen when Hi-Tech contacted them through the 911

emergency network – just as they respond when contacted in that manner by other

Flint citizens and businesses.



                                           19
      Talton counters that “the Flint police are entwined in [the] management and

control of Hi-Tech” because Johnson owns Hi-Tech and Hi-Tech contracts for its

guards to provide “law enforcement services” at Evergreen. (Def.’s Supp. Br., ECF

No. 22, PageID.354; quotations omitted.) But there is no evidence that Johnson

allowed his formal position as Chief of Police to bleed into his operation of Hi-Tech,

nor is there any evidence that Johnson’s work for Hi-Tech was in any way connected

to his official role as Chief of Police. Because Talton has not presented evidence

“from which [the Court can] infer a customary or preexisting arrangement” between

Hi-Tech and the Flint police, Smith and Perry’s conduct is not “fairly attributed to

the state itself.” Durante, 201 F. App’x at 344. Therefore, the Hi-Tech guards are

not subject to the Fourth Amendment under the nexus test.

                              III.   CONCLUSION

      For all the reasons stated above, Talton has failed to establish that the Fourth

Amendment applies to the stop and search by Smith and Perry. Accordingly, the

Court DENIES Talton’s motion to suppress (ECF No. 9).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: December 3, 2019




                                         20
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 3, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       21
